Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-8, in the reply filed on 9/12/22 is acknowledged.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Fujisaki (US 20170030301).
As regarding claim 1, Fujisaki discloses the claimed invention for a particle discharge device for a filter assembly, the particle discharge device comprising: a housing (34) comprising a valve seat (94), wherein the valve seat surrounds at least partially a symmetry axis of the housing; one or more particle discharge flaps (91) embodied as one piece together with the housing; wherein the one or more particle discharge flaps are configured to move from a closed state into an open state (fig. 13) for discharging particles from the filter assembly; wherein the one or more particle discharge flaps are resting against the valve seat in the closed state (fig. 12).
Fujisaki does not disclose the one or more particle discharge flaps embodied as one piece together with the housing.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to provide the one or more particle discharge flaps embodied as one piece together with the housing in order to ease of manufacturing, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1993).  Where patentability is said to be based upon particular chosen one piece or upon another variable recited in the claim, the applicant must show that the chosen one piece are critical and unexpected results.
As regarding claim 2, Fujisaki as modified discloses all of limitations as set forth above.  Fujisaki as modified discloses the claimed invention for wherein the one or more particle discharge flaps are elastically deformable ([0022]-[0023]) for moving from the closed state into the open state.
As regarding claim 3, Fujisaki as modified discloses all of limitations as set forth above.  Fujisaki as modified discloses the claimed invention for wherein the one or more particle discharge flaps (91) are configured to be moved from the closed state into the open state by a weight force acting on the one or more particle discharge flaps, wherein the weight force is generated by particles collecting on the one or more particle discharge flaps (figs. 12-13).
As regarding claim 4, Fujisaki as modified discloses all of limitations as set forth above.  Fujisaki as modified discloses the claimed invention for a center stay (90) connected to the housing, wherein the one or more particle discharge flaps include a first particle discharge flap and a second particle discharge flap (fig. 13; no number), wherein the first particle discharge flap and the second particle discharge flap are connected to the center stay, wherein the first particle discharge flap, the second particle discharge flap (figs. 12-13).
Fujisaki as modified does not disclose the center stay form together with the housing a one-piece component.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to provide the center stay form together with the housing a one-piece component in order to ease of manufacturing, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1993).  
As regarding claim 5, Fujisaki as modified discloses all of limitations as set forth above.  Fujisaki as modified discloses the claimed invention for a bottom closing (rotate fig. 12 about 180 degree) at least partially an end face of the housing, wherein precisely one particle discharge flap is provided.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to provide wherein said one particle discharge flap and the bottom are embodied together as one piece in order to ease of manufacturing, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1993).  
As regarding claim 6, Fujisaki as modified discloses all of limitations as set forth above.  Fujisaki as modified discloses the claimed invention except for wherein the particle discharge device is a one-piece injection molded plastic component comprised of an elastomer.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to provide wherein the particle discharge device is a one-piece injection molded plastic component comprised of an elastomer in order to enhance valving performance, since it was known in the art as shown in DE102018110660 (hereinafter DE ‘660 - [0039]: the particle discharge device 12 comprises a housing 19 that can be a plastic injection-molded component).
As regarding claim 7, Fujisaki as modified discloses all of limitations as set forth above.  Fujisaki as modified discloses the claimed invention for wherein the valve seat completely surrounds the symmetry axis (figs. 12-13).
As regarding claim 8, Fujisaki as modified discloses all of limitations as set forth above.  Fujisaki as modified discloses the claimed invention except for a filter assembly comprising: a filter housing comprising a particle discharge socket; and the particle discharge device, arranged in the particle discharge socket.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to provide a filter assembly comprising: a filter housing comprising a particle discharge socket; and the particle discharge device, arranged in the particle discharge socket in order to enhance filter assembly performance, since it was known in the art as shown in DE ‘660 (fig. 2).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG H BUI whose telephone number is (571)270-7077. The examiner can normally be reached Monday-Friday 8:00 - 4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on (571) 270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG H BUI/           Primary Examiner, Art Unit 1773